                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

  DEREK SAIDAK,                                        )
                                                       )
                 Plaintiff,                            )
                                                       )
  v.                                                   )       No. 3:19-CV-487-JPM-DCP
                                                       )
  MICHAEL SCHMIDT and TRUMPET OF THE                   )
  LORD,                                                )
                                                       )
                 Defendants.                           )

                               REPORT AND RECOMMENDATION

         This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

  and the referral Order [Doc. 38] of the District Judge.

         Now before the Court is Plaintiff’s First Motion for Preliminary Injunction [Doc. 36]

  Plaintiff’s Supplemental Motion for Preliminary Injunction [Doc. 39], and Defendant’s Motion

  Con[t]esting Preliminary Injunction [Doc. 42]. 1 The Court held evidentiary hearings on these

  Motions via videoconference on July 24, 2020, and August 13, 2020. Attorneys Christopher

  Martin and Raymond Stephens appeared on behalf of Plaintiff. Defendant Michael Schmidt

  appeared pro se. 2 The Court permitted post-hearing briefs, which were filed on September 4, 2020,



         1
          The Court notes that while Defendant filed a Motion Con[t]esting Preliminary Injunction
  [Doc. 42], his filing appears to be a response to Plaintiff’s Motions [Docs. 36, 39], and it will be
  construed as such.
         2
            The Court notes that in Plaintiff’s filings, he requests a preliminary injunction against
  Defendant Schmidt and then later requests a preliminary injunction against Defendants. During
  the July 24 hearing, Defendant Schmidt stated that Trumpet of the Lord is inactive and has no
  assets. Plaintiff stated that Trumpet of the Lord is not involved and is unrepresented. Thus, the
  Court will not consider Plaintiff’s request as it pertains to the Trumpet of the Lord. Unless
  otherwise noted, references to Defendant are to Defendant Schmidt and references to Defendants
  are to both Defendant Schmidt and Defendant Trumpet of the Lord.




Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 1 of 40 PageID #: 663
  by Plaintiff [Doc. 62] and September 8, 2020, by Defendant [Doc. 63]. 3

         During the evidentiary hearings, Plaintiff presented the testimony of Rochelle Pettus and

  himself. Defendant presented the testimony of Roderick Purvis, Dan Alex Payne, Patricia

  Schmidt, and himself. The Court has considered the filings in this case and the evidence presented

  at the hearings on July 23 and August 13, 2020. Accordingly, for the reasons explained below,

  the Court RECOMMENDS that Plaintiffs’ Motions requesting a preliminary injunction [Docs.

  36, 39] be DENIED. 4

  I.     BACKGROUND

         The Complaint [Doc. 1] in this matter was filed on November 27, 2019. The Complaint

  states that Plaintiff formed a business venture in 2012 under the name “Legends Brass,” designing

  mouthpieces for trumpets and other brass wind instruments. [Id. at ¶ 9]. Plaintiff entered into a

  manufacturing agreement with Pickett Brass to manufacture the mouthpieces that Plaintiff

  designed. [Id.]. The Complaint states that Plaintiff later met Defendant, an avid trumpet player,

  who became interested in Legends Brass’s products. [Id.]. Defendant expressed an interest in a

  custom mouthpiece, which Plaintiff designed and produced through Pickett Brass. [Id.]. As

  homage to Defendant, Plaintiff labeled the mouthpiece the “Outlaw.” [Id. at ¶ 10]. In addition, as

  further homage to Defendant, Plaintiff mentioned Defendant on Legends Brass’s website. [Id.].




         3
            The Court further notes that while Defendant’s post-hearing brief is titled “Motion to
  Deny the Preliminary Injunction” [Doc. 63], it will be construed only as his post-hearing brief. As
  pointed out by Plaintiff in his Reply [Doc. 64], Defendants have filed multiple Motions to Dismiss,
  and this case is currently stayed pending resolution of Plaintiff’s instant Motion for Preliminary
  Injunction [Doc. 38].
         4
          As noted in footnote 1 supra, Defendant’s Motion Con[t]esting Preliminary Injunction
  [Doc. 42] will be construed as a response to Plaintiffs’ Motions [Doc. 36, 39] and the Clerk’s
  Office will be directed to correct the docket entry for [Doc. 42].
                                                  2

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 2 of 40 PageID #: 664
  The Complaint states, however, that Defendant did not design the Outlaw mouthpiece, or any other

  mouthpieces that were sold by Legends Brass and manufactured by Pickett Brass. [Id.].

         The Complaint states that Defendant became embroiled in a series of social media

  controversies involving third parties not related to Plaintiff or Legends Brass. [Id. at ¶ 11]. As a

  result, however, Plaintiff dropped all references to Defendant on the Legends Brass website and

  on all promotional advertising for Legends Brass. [Id.]. The Complaint alleges that Defendant

  became upset at his omission on the Legends Brass website and its promotional advertising. [Id.].

         The Complaint avers that Defendant began a calculated campaign to defame, slander, and

  libel Plaintiff and Legends Brass. [Id. at ¶ 12]. The Complaint states that Defendants posted

  numerous articles and defamatory remarks regarding Plaintiff and Legends Brass on social media,

  including on websites maintained by Defendants under the name, “Trumpet of the Lord.” [Id.].

  Specifically, the Complaint alleges that Defendant repeatedly labeled Plaintiff as a “dishonest

  crook” and stated that Plaintiff did not design any Outlaw mouthpieces “in any way.” [Id.]. In

  addition, Defendant accused Plaintiff of stealing Defendants’ intellectual property and also

  accused Plaintiff of unethical behavior. [Id.]. Further, Defendant made repeated demands for the

  removal of the Outlaw mouthpiece from Legends Brass’s internet catalogue and all advertising

  and further demanded that Plaintiff and Legends Brass cease and desist from selling the Outlaw

  and other mouthpieces. [Id.].

         The Complaint further alleges that in September 2019, a picture of Plaintiff was posted on

  the Trumpet of the Lord’s website, 5 along with a post contending that Plaintiff lied about




         5
            The Complaint alleges that Trumpet of the Lord is a not for profit business association
  [Doc. 1 at 1]. At the August 13, 2020 hearing, Defendant stated, “the Trumpet of the Lord is now
  defunct” [Doc. 61 at 76].


                                                   3

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 3 of 40 PageID #: 665
  Defendant and that the Legends Brass website contained several lies. [Id. at ¶ 13]. In addition,

  the Complaint states that Defendant made repeated telephone calls to numerous employees at the

  ORNL Federal Credit Union (“ORNL”), where Plaintiff serves as the Chief Lending Officer. [Id.

  at ¶ 14]. During his contacts with ORNL employees, Defendant made false accusations that

  Plaintiff was a dishonest crook and that Plaintiff and Legends Brass stole Defendant’s intellectual

  property. [Id.].

         In addition, the Complaint alleges that Defendant contacted Dr. C.E. (Jack) Johnson, III,

  the Senior Pastor of the First Baptist Church of Lenoir City (“Church”), and other members of the

  Church, claiming that Plaintiff was dishonest and that Plaintiff lied about Defendant. [Id. at ¶ 15].

  The Complaint further alleges that Defendant published false statements and allegations to Pickett

  Brass. [Id. at ¶ 16]. 6 The Complaint avers that Defendant included Pickett Brass in his social

  media postings relating to Plaintiff and Legends Brass and that Defendant asked readers to call

  Pickett Brass and complain about Plaintiff and Legends Brass. [Id.]. The Complaint alleges that

  Plaintiff and Legends Brass “have and are likely to suffer personal injury directly traceable to

  [Defendant] Schmidt’s false statements and allegations . . . .” [Id. at ¶ 17].

         With respect to the above allegations, the Complaint alleges defamation and intentional

  interference with business relationships. [Id. at 7–8]. In addition, the Complaint requests a

  declaratory judgment that Defendants hold no trademarks or intellectual property rights with

  respect to the Outlaw. [Id. at 8–10]. Finally, the Complaint alleges violations of the Lanham Act,

  15 U.S.C. § 43. [Id. at 11–13].




         6
          The Court notes that in earlier paragraphs of the Complaint, Plaintiff refers to the
  manufacturer as “Pickett Brass,” but in later paragraphs of the Complaint, Plaintiff refers to the
  manufacturer as “Picketts Brass.” The Court will reference the manufacturer as “Pickett Brass.”


                                                    4

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 4 of 40 PageID #: 666
         Defendants filed an Answer and Counterclaim [Doc. 18], asserting breach of contract,

  slander and libel, and unlawful seizure of intellectual property. 7

  II.    EVIDENCE

         As mentioned above, during the evidentiary hearings, Plaintiff presented the testimony of

  Rochelle Pettus and himself. Defendant presented the testimony of Roderick Purvis, Dan Alex

  Payne, Patricia Schmidt, and himself.

         The Court will now summarize the testimony presented at the hearings.

         A.        Testimony of Rochelle Pettus

         Rochelle Pettus (“Pettus”) testified that she had been employed at ORNL for almost thirty

  (30) years. Currently, she is the Vice President of Call Centers Operations. She testified that

  Defendant is not eligible for membership at ORNL and that he has never been an ORNL member.

  Pettus testified that she has access to ORNL’s call center records and that she has reviewed such

  records to determine whether Defendant has contacted ORNL. Specifically, Pettus testified that

  Exhibit 1 is an accurate transcript of Defendant’s chat session with Karen Brown (“Brown”), a

  chat agent at ORNL’s Call Center Services. 8

         In relevant part, Exhibit 1 shows that Defendant contacted ORNL’s call center and stated

  that Plaintiff was bullying and mocking him on Plaintiff’s website by calling Defendant “Howdy

  Ho.” During the chat session, Defendant explains that a “‘Howdy Ho’ referrs [sic] to a piece of

  sh*t that is flushed down the commode.” [Ex. 1]. Defendant stated that he needed ORNL to get

  Plaintiff to stop harassing and suing him. Defendant states as follows:



         7
           The Court notes that when Defendants filed their Answer and Counterclaim [Doc. 18],
  they were represented by counsel, Attorney Jeffrey Sliz. Attorney Sliz was permitted to withdraw
  from this matter on May 19, 2020. [Doc. 38].
         8
             Exhibit 1 was filed in CM/ECF as [Doc. 48-1 at 12–14].
                                                    5

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 5 of 40 PageID #: 667
                 Your VP is lying about me[,] and I have proof. I am about to take
                 all of this to the press. Do you want OTNL [sic] Federal Credit
                 Union known for having aN EMPLOYEE WHO IS SUING AND
                 HARASSING A COMPLETELY DISABLED PERSON? . . . I am
                 going to the press on Friday unless you get him to drop the lawsuit
                 that he has against me by Friday at noon.

  [Id.] (Emphasis in original).     Defendant then requests the number to ORNL’s personnel

  department, which Brown provides. [Id.].

         Pettus testified that she reviewed records for other contacts by Defendant and that all the

  contacts Defendant made to ORNL were not related to ORNL business. She testified that she has

  known Plaintiff for five (5) years and that these contacts have not been good for Plaintiff.

         On cross examination, Pettus testified that Defendant did not represent that he was ORNL’s

  customer and that he stated that he needed the personnel department’s telephone number in order

  to make a complaint.

         B.      Testimony of Plaintiff

         Plaintiff testified that he is currently employed at ORNL as the Senior Vice President Chief

  Lending Officer. He has been employed at ORNL for about five-and-a-half years.

         Plaintiff stated that he owns Legends Brass as a sole proprietorship and that he does not

  manufacture any material. Plaintiff stated that Legends Brass is maintained by his wife, Leslie

  Saidak, while he works. As part of the sole proprietorship, Plaintiff develops mouthpieces for

  brass wind instruments, primarily for trumpets, and that 90% of his business is selling

  mouthpieces. The other 10% is buying and selling trumpets. Plaintiff testified that there are many

  components involved in making mouthpieces and that he became interested in the technology of

  how to make them.

         Plaintiff testified that prior to starting his sole proprietorship, he communicated with

  Defendant about buying and selling trumpets. He also had discussions with Defendant about

                                                   6

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 6 of 40 PageID #: 668
  designing and making mouthpieces because Defendant was familiar with Pickett Brass. Plaintiff

  testified that he created and designed the Outlaw. Plaintiff stated that he and Defendant discussed

  designs of mouthpieces and that Defendant penciled a drawing of what he (Defendant) thought the

  mouthpiece should look. Plaintiff testified that Defendant’s drawing was useless because the

  degree of measurements (i.e., a thousandths of an inch) needed in creating a mouthpiece. Plaintiff

  testified that he sent Defendant his (Plaintiff’s) first version of the mouthpiece and that Defendant

  liked it. Plaintiff stated that Defendant suggested changes to the mouthpiece, but Plaintiff did not

  incorporate Defendant’s suggestions into the design. Plaintiff testified that Defendant endorsed

  the Outlaw and that Plaintiff wanted Defendant’s endorsement because Defendant had played the

  trumpet for a long time.

         Plaintiff stated that about eighteen (18) months ago, he was contacted by several people

  whom Defendant was attacking on social media. Plaintiff stated that he looked at Defendant’s

  social media posts and told Defendant that if he did not stop making such posts, Plaintiff would

  drop Defendant as a contact. Plaintiff stated that he decided to remove Defendant from Plaintiff’s

  website given Defendant’s behavior on social media. In addition, Plaintiff stated that he and his

  wife prepared a press release [Ex. 2] after learning that Defendant began making personal attacks

  against Plaintiff on several websites. 9 The press release states, in relevant part, that there is no

  connection between Legends Brass and Defendant and that the parties have shared ideas about

  designs for trumpet mouthpieces, but Defendant “never participated in any way in the actual

  process of designing, manufacturing, testing of prototypes, financial investing in inventory,




         9
             Exhibit 2 was filed in CM/ECF as [Doc. 42-1 at 1].


                                                   7

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 7 of 40 PageID #: 669
  photographing, advertising, or selling the mouthpieces.” [Id.]. The press release further states that

  the work has been done solely by Plaintiff. [Id.].

          Plaintiff testified that after he and his wife submitted the press release, Defendant left

  several inappropriate voicemails on Plaintiff’s cell phone. 10 In one voicemail left in September

  2019, Defendant stated that the press release was a lie and that he would not stop calling Plaintiff’s

  Church or his workplace. Defendant stated that Plaintiff was dishonest and that Plaintiff never

  paid Defendant a penny that Plaintiff made on the Outlaw. In another voicemail that Defendant

  left on Plaintiff’s cell phone, Defendant stated that he was going to start flooding the trumpet

  discussion groups with posts about the Outlaw being Defendant’s design. Defendant also stated

  that he was going to contact Pickett Brass and threaten it with a lawsuit if it continued to

  manufacture the Outlaw. In the voicemail, Defendant calls Plaintiff a liar and states that Plaintiff

  will lose in court.

          Plaintiff testified that Defendant has continued to post on social media about Plaintiff and

  that he also contacted Plaintiff’s Church and ORNL. As a result of Defendant’s contacts with the

  Church and ORNL, Plaintiff testified that the Church and ORNL “beefed up security.” Plaintiff

  testified that Defendant has also contacted Pickett Brass. Plaintiff stated that Defendant has

  referred to Plaintiff as a liar, thief, and a criminal and crook and has called him dishonest.

          Plaintiff testified that Defendant’s actions have caused issues at ORNL. Plaintiff testified

  that he had to meet with his immediate supervisor and the Board of Directors regarding the matter

  and that ORNL had to inform all of the branches and about 150 employees of the situation for

  security issues. Plaintiff states that his career demands high standards and character and that

  searching his name in Google shows Defendant’s posts about Plaintiff being a liar. Plaintiff stated



          10
               Plaintiff played two voicemails left by Defendant.
                                                     8

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 8 of 40 PageID #: 670
  that the next stop in his career is to be the Chief Credit Officer, but people will be able to read all

  the defamatory statements Defendant has posted.

         Plaintiff also testified that Defendant’s actions have impacted his relationship with his

  Church. Plaintiff explained that he serves as a trustee and a deacon at the Church and that he

  cannot have such allegations against him while serving in these roles. Plaintiff stated that with

  respect to his relationship with Pickett Brass, the owner told Plaintiff that he will not manufacture

  the mouthpieces until the situation between Plaintiff and Defendant resolves. Plaintiff stated that

  Defendant’s actions have impacted his business and that he saw a dramatic decrease in sales from

  October to November.

         Plaintiff testified that Exhibit 3 is a social media post by Defendant dated June 6, 2020,

  wherein Defendant refers to Plaintiff as “ORNL Federal Credit Union Vice President Derek

  Saidak” and discusses how Plaintiff lies about manufacturing a mouthpiece called the “Howdy

  Ho.” [Ex. 3]. 11   12
                          In the post, Defendant states, “You have now seen the proof here that Lenoir

  City, Tennessee First Baptist Church Music Ministry Member Derek Saidak is lying about me,

  humiliating, maltreating, abusing and psychologically torturing and tormenting me.”              [Id.].

  Defendant publishes Plaintiff’s and Plaintiff’s Church telephone numbers and urges readers to call

  those numbers and demand that the lawsuit be dropped. [Id.]. He also requests that readers contact

  ORNL and file a formal complaint in an attempt to get Plaintiff to drop the lawsuit. [Id.].

         Plaintiff explained that the reference to “Howdy Ho” is a character, a piece of excrement,

  from South Park, a television show. Plaintiff stated that Defendant refers to himself as “Howdy,”



         11
              Exhibit 3 was filed in CM/ECF as [Doc. 39-1 at 3].
         12
            The Court notes that during much of Plaintiff’s testimony about Exhibit 3, Defendant
  appeared to leave the room. It is not clear if Defendant heard this testimony.


                                                     9

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 9 of 40 PageID #: 671
  so several people who were attacked by Defendant on social media created a Facebook group

  called “Howdy Ho,” referencing Defendant in relation to the South Park character. Plaintiff states

  that he is a member of this Facebook group, but he had never watched South Park, and he did not

  know that the Facebook group was created as a reference to the character on South Park. Plaintiff

  stated that earlier, he had intended to make a “Howdy Ho” mouthpiece in reference to the Facebook

  group, but later, he realized that the Facebook group was calling Defendant, “Howdy Ho,” in

  reference to the South Park character.

          Plaintiff testified that Defendant also posted about Plaintiff on the website, “Atlanta CV

  Drum and Bugle Corps.” [Ex. 4]. 13 Defendant’s post is dated June 5, 2020. [Id.]. The post refers

  to Plaintiff as a “liar” and refers to the instant matter as a “liesuit.” [Id.]. Defendant also states in

  his post that Plaintiff, the ORNL employee, lied when he said that Defendant did not design the

  Outlaw or any other mouthpiece. [Id.]. Defendant further declares in the post that Plaintiff’s first

  eBay advertisement states that the Outlaw was co-designed by Defendant. [Id.]. Defendant urges

  readers to contact ORNL and Plaintiff’s Church in order to stop Plaintiff from lying. [Id.]. Further,

  he refers to Plaintiff as a “crooked liar.” [Id.]. In another post, Defendant states as follows:

                    Here is one thing that you can do, [sic] you can come to my
                    Facebook page where I will be sharing one of ORNL Federal Credit
                    Unions Vice President of Member Businesses each day until Derek
                    Saidak drops his Saidak Vs, Schmidt lawsuit against me. I know
                    that Derek Saidak has lied about it, and now I am going to allow all
                    of you to watch Derek Saidak’s reputation self destruct by just
                    quoting him in his own words like I have today, and like I did
                    yesterday. So please stay tuned because Derek Saidak or ORNL
                    Federal Credit Union has told a lot of lies about me, perjuring
                    himself in his lawsuit against me, and he has also lied about me on
                    his website and on social media. I wonder what ORNL Federal
                    Credit Union will do about Derek Saidak the more of his lies that I
                    post on here. One more thing Lyn Marie, you or anyone else are


          13
               Exhibit 4 was filed in CM/ECF as [Doc. 39-1 at 8].


                                                     10

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 10 of 40 PageID #: 672
                      free to come here and see all of this evidence, screenshots of Derek
                      Saidak’s lies in person for yourself. I am not making any of this up,
                      and I have screen shot proof of all of it.

  [Ex. 5]. 14

            Plaintiff further testified about other postings by Defendant. For instance, in another post

  dated June 5, 2020, Defendant states that Plaintiff “again proves that he is a dishonest Christian

  when he lied to the court (#9) when [Plaintiff] said, ‘[Plaintiff] formed a business venture

  (www.legendsbrass.com) in 2012, . . . [Plaintiff] later met the defendant (Dr. Michael Schmidt . .

  .’”). [Ex. 6]. 15 Defendant states that Plaintiff lied and he wonders if ORNL or Plaintiff’s Church

  cares that Plaintiff has perjured himself. [Id.]. In another post dated the same day, June 5, 2020,

  Defendant asks the group, “Parkview High School Christian Men (Lilburn, GA),” to please contact

  him. [Ex. 7]. 16 Defendant discusses the lawsuit and states that Plaintiff’s lawsuit “is filled with

  one lie after another.” [Id.]. Defendant states that “Outlaw” refers to him and that he and Plaintiff

  had an oral contract wherein Defendant would design trumpet mouthpieces and Plaintiff would

  give Defendant the credit. [Id.]. Defendant claims that Plaintiff’s press release contains libelous

  statements, and he accuses Plaintiff of taking his original ideas. [Id.]. Defendant then discusses

  Plaintiff’s job and his finances. [Ex. 8]. 17




            14
                 Exhibit 5 was filed in CM/ECF as [Doc. 39-1 at 11].
            15
                 Exhibit 6 was filed in CM/ECF as [Doc. 39-1 at 12].
            16
                 Exhibit 7 was filed in CM/ECF as [Doc. 39-1 at 13].
            17
                 Exhibit 8 is a continuation of Exhibit 7. Exhibit 8 was filed in CM/ECF as [Doc. 39-1
  at 14].


                                                       11

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 11 of 40 PageID #: 673
         Defendant wrote another post on June 5, 2020, stating that Plaintiff is a “dishonest

  Christian,” alleging that Plaintiff lied to the Court. [Ex. 9]. 18 On the following day, Defendant

  wrote a post, urging readers to contact Plaintiff’s Church and ORNL to complain about Plaintiff’s

  lawsuit against Defendant. [Ex. 10]. 19 He urges readers to have ORNL’s personnel department

  investigate Plaintiff for Plaintiff’s intention on making a “Howdy Ho” mouthpiece.            [Id.].

  Defendant made a similar post on June 23, 2020. [Ex. 11]. 20

         On cross examination, Plaintiff testified that he met Defendant in person after Plaintiff

  started his business, Legends Brass. Plaintiff acknowledged that Defendant never referred to him

  (Plaintiff) as a “criminal.” Plaintiff testified that he did not hear Defendant make threats about

  physically harming ORNL or Plaintiff’s Church.

         Plaintiff testified that in his peak season, which is August through November, he typically

  sells between sixty (60) to sixty-five (65) mouthpieces per month. This past season, Plaintiff sold

  forty (40) to forty-five (45) mouthpieces per month. Plaintiff stated that the mouthpieces are about

  $35 each. Plaintiff denied mocking Defendant by calling him “Howdy Ho.” Plaintiff testified that

  he intended to make a “Howdy Ho” mouthpiece in reference to the Facebook group.

         Plaintiff stated that when advertising the Outlaw, he does not remember using the word,

  “co-design.” Plaintiff testified that he referenced Defendant on his (Plaintiff’s) website out of

  courtesy. Plaintiff testified that he sent Defendant the Outlaw when it was a final product and not

  as a prototype.     Further, Plaintiff acknowledged that he created a post on Yelp regarding




         18
              Exhibit 9 was filed in CM/ECF as [Doc. 39-1 at 15].
         19
              Exhibit 10 was filed in CM/ECF as [Doc. 39-1 at 19].
         20
              Exhibit 11 was filed in CM/ECF as [Doc. 48-1 at 3-4].


                                                  12

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 12 of 40 PageID #: 674
  Defendant’s business. In Plaintiff’s post, he discussed his experience with Defendant. Plaintiff

  acknowledged that he was never Defendant’s client.

         Further, during cross examination, Plaintiff testified that on his website, he stated that the

  Outlaw was “designed in conjunction with” Defendant. Plaintiff stated that he used the phrase,

  “designed in conjunction with” out of courtesy because he was trying to be nice to Defendant.

  Plaintiff admitted that he lied on his website when he stated that the Outlaw was “designed in

  conjunction with” Defendant because Defendant was not involved in the design. Plaintiff stated

  that he sent the Outlaw to Defendant, who tested it and liked it. Plaintiff maintained that Defendant

  did not design the rim thickness, contour, or the shoulder of the Outlaw. Plaintiff stated that

  Defendant sent him a drawing of a mouthpiece, but Plaintiff threw it away.

         Plaintiff testified that about twenty (20) to (25) people contacted him within a month or

  two, alleging that Defendant acted inappropriately on social media. Plaintiff stated that the people

  who contacted him shared with him Defendant’s social posts and requested that Plaintiff “drop”

  Defendant. Plaintiff testified that he removed the reference to Defendant on his website given

  Defendant’s actions on social media. Plaintiff testified that Defendant left several voicemails on

  his telephone and that Plaintiff removed the reference to Defendant on his website in March or

  April of last year. Plaintiff stated that Defendant was originally unaware that Plaintiff was going

  to reference Defendant on the website.

         Plaintiff stated that he did not direct the secretaries at his Church to decline Defendant’s

  telephone calls. Plaintiff testified that Defendant contacted the Church several times, and then

  afterwards, the Church reached out to Plaintiff, and Plaintiff told the Church about the situation

  between the parties. Plaintiff believes that the decline in sales with respect to his mouthpieces is

  due to Defendant’s actions against Plaintiff.



                                                   13

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 13 of 40 PageID #: 675
         C.      Testimony of Roderick Purvis

         Roderick Purvis (“Purvis”) testified that he has experience in marching band and drum core

  international as an instructor. Purvis testified that he went to Defendant’s house a number of years

  ago, where Defendant stated that he was proud of the Outlaw that he designed. Purvis stated that

  Defendant showed him the Outlaw on Plaintiff’s website. Purvis testified that Defendant is a great

  trumpet player, which is why he designed the Outlaw. 21 Purvis testified that Defendant had been

  the target of vile behavior online by individuals involved in the drum core international group and

  that these individuals sought to ruin Defendant’s business associations. Purvis testified that it was

  his understanding that the instant lawsuit was constructed by the people who despise Defendant.

         Purvis testified that he did not read Plaintiff’s first eBay advertisement with respect to the

  Outlaw. Purvis testified that he did see a mouthpiece on Plaintiff’s website, which stated that it

  was designed by Defendant. Purvis does not believe the reference to Defendant is still on

  Plaintiff’s website.

         On cross examination, Purvis stated that he never saw any of Defendant’s drawings of the

  Outlaw. In addition, Purvis did not see any specifications for the Outlaw. Purvis stated that he

  and Defendant just talked about how the Outlaw was designed and how it was similar to other

  mouthpieces.

         D.      Testimony of Dan Alex Payne

         Dan Alex Payne (“Dr. Payne”) testified that from his understanding, Plaintiff and

  Defendant were in business together and that they designed a mouthpiece together. Dr. Payne




         21
             The Court notes that at this time, Plaintiff made a continuing objection to Purvis’s
  testimony given that Defendant continued to ask Purvis’s opinion on matters as opposed to factual
  questions and continued to ask leading questions. The Court has summarized Purvis’s testimony
  to the extent it is relevant to the issues in this case.
                                                   14

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 14 of 40 PageID #: 676
  stated that Defendant decided to help Plaintiff design a mouthpiece. In addition, Dr. Payne stated

  that Defendant has been called the “Outlaw” since the 1990s or early 2000s. Dr. Payne stated that

  in 2005, Defendant promoted his ministry on a website and called himself, “Outlaw,” for a

  fundraiser. Dr. Payne stated that he recalls discussing the Outlaw with Defendant and that

  Defendant wanted to sell the Outlaw on the Trumpet of the Lord’s website to raise funds for the

  ministry.

         On cross examination, Dr. Payne testified that he never met or spoke to Plaintiff. He stated

  he has learned everything he knows about the parties’ relationship from Defendant. Dr. Payne

  stated that he has never read a partnership agreement between the parties. Dr. Payne testified that

  he inferred the parties had a relationship because Plaintiff sold the Outlaw and Defendant designed

  it. Dr. Payne stated that he saw pictures of the Outlaw and that he may have seen some drawings

  of the Outlaw, but he cannot recall. He testified that he does not know what specifications mean

  because he does not play the trumpet. Dr. Payne testified that he disassociated himself with

  Defendant.

         E.      Testimony of Patricia Schmidt

         Patricia Schmidt (“Ms. Schmidt”), Defendant’s wife, testified that she is a detention officer

  in Fulton County, Georgia. Ms. Schmidt testified that Plaintiff did not design the Outlaw and that

  Defendant designed the Outlaw. She stated that the Outlaw was based on another mouthpiece

  called Bob Reeves. Ms. Schmidt testified that she saw the designs that Defendant created and that

  she put the designs in the mail to send to Plaintiff.

         Ms. Schmidt further testified that she overheard the parties’ conversations several times

  because her husband likes to talk on speaker phone. Ms. Schmidt states that they agreed to send

  the Outlaw to Pickett Brass to manufacture. She testified that she also sent Plaintiff a Bob Reeves



                                                    15

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 15 of 40 PageID #: 677
  mouthpiece. She stated that Plaintiff sent Defendant the Outlaw for Defendant to look at it.

  Defendant sent it back to Plaintiff and agreed to “go ahead.” Ms. Schmidt stated that Defendant

  did notice one small change on the Outlaw that Plaintiff sent with respect to the size of the cup,

  but Defendant sent the Outlaw back to Plaintiff despite the change. She believes the only part

  Plaintiff designed was the lead pipe, but Defendant designed the remaining parts of the Outlaw.

  She testified that Plaintiff and Defendant never discussed money.

          Ms. Schmidt testified that for seven years, Plaintiff’s website said that Defendant was the

  designer of the Outlaw, but later, the website changed to state that Defendant was the co-designer.

  She stated that in 2018, Plaintiff’s website said that Defendant had nothing to do with the Outlaw

  and that Plaintiff was the sole owner and designer of the Outlaw. She stated that Defendant was

  very angry when Plaintiff removed his name from the website.

          Ms. Schmidt testified that Plaintiff wrote on Facebook that he was going to go after Ms.

  Schmidt’s house. She stated that the lawsuit has caused the Trumpet of the Lord’s ministry to

  close and Defendant’s counseling business to close. Ms. Schmidt states that Defendant cannot

  find a job and that his daughter will not have anything to do with him because of the lawsuit. She

  testified that the lawsuit has put a strain on their marriage.

          Ms. Schmidt stated that she heard all the conversations between Plaintiff and Defendant.

  She said that Defendant designed the Outlaw and that Defendant has the Outlaw name since 1982.

  Ms. Schmidt stated that she filed for a trademark with respect to the Outlaw and that she asked

  Plaintiff to stop selling the mouthpiece using the Outlaw name.

          On cross examination, Ms. Schmidt testified that she filed the trademark application for

  the Outlaw after Plaintiff had filed his lawsuit. She stated that the application for the trademark is

  still pending. She stated that she was privy to most of the conversations between the parties. Ms.



                                                    16

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 16 of 40 PageID #: 678
  Schmidt testified that she is not a trumpet player or a brass instrument player and that she has never

  designed a mouthpiece. She stated that she saw the hand drawings Defendant made of the Outlaw.

          On re-direct examination, Ms. Schmidt testified that Defendant looked at the Bob Reeves

  mouthpiece when he designed the Outlaw. Ms. Schmidt stated that Defendant asked her to mail

  the drawings to Plaintiff so that Plaintiff could mail the Outlaw to Pickett Brass to have it made.

          On re-cross examination, Ms. Schmidt acknowledged that she was not aware of whether

  Defendant’s drawings were incorporated into the Outlaw.

          F.      Testimony of Defendant Schmidt

          Defendant testified that he designed all the parts of the Outlaw mouthpiece, except the

  backbore, which Plaintiff designed. Defendant stated that he never said he was the co-designer of

  the Outlaw because he was the designer. He testified that the parties did not discuss money with

  respect to selling the Outlaw.

          Defendant testified that he became the target of a Facebook group after reporting that the

  organization had engaged in unsafe and illegal activities. Defendant stated that the same group

  contacted Plaintiff in order to destroy Defendant. Defendant stated that Plaintiff is lying and

  slandering him. Defendant stated that when he contacted Plaintiff’s Church, he was never able to

  speak with the anyone with whom he needed to speak. Defendant stated that Plaintiff called him

  a “Howdy Ho” on Facebook and that Plaintiff wrote a bad review about Defendant’s counseling

  services on Yelp, even though Plaintiff was never a client. Defendant believes that Plaintiff is

  using the Court to violate his civil rights.

          On cross examination, Defendant testified that there were many negative posts on his Yelp

  page, including Plaintiff’s post, but Yelp removed them because they were fake posts. Defendant

  testified that Plaintiff stated that he was going to go after Defendant’s wife’s house. Defendant



                                                   17

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 17 of 40 PageID #: 679
  stated that he no longer has his hand drawings of the Outlaw because he sent them to Plaintiff who

  admitted that they were destroyed. He stated that he does not have a copy of the specifications he

  sent to Plaintiff.

          Defendant acknowledged that he left the voicemails on Plaintiff’s telephone that were

  played for the Court during the July 27 hearing. Defendant also testified that he called ORNL’s

  800 number and asked for a supervisor but never spoke with one. Defendant stated that he was

  not a member of ORNL. Defendant testified that he also called Plaintiff’s Church to talk with the

  senior pastor. Defendant also posted on the Church’s Yelp page that it did not follow the book of

  Matthew because the Church would not talk to Defendant.

          Defendant testified that he called Plaintiff a liar, a thief, and a crook and that he also called

  Plaintiff dishonest. Defendant stated that he has used those terms to describe Plaintiff for the last

  year. Defendant stated that Plaintiff was being dishonest when Plaintiff states that he (Plaintiff)

  designed the Outlaw.

  III.    POSITIONS OF THE PARTIES

          Plaintiff moves [Docs. 36] the Court, pursuant to Federal Rule of Civil Procedure 65, to

  issue a preliminary injunction against Defendant. The Motion states that after defense counsel

  withdrew from this matter, Defendant began a renewed, incendiary campaign of defamatory

  activities on social media directed at Plaintiff, Plaintiff’s employer, and Pickett Brass. The Motion

  submits that Defendant has no basis, business need, or other legitimate justification to make such

  negative comments on social media regarding Plaintiff, ORNL, Pickett Brass, the Church, or

  members of Plaintiff’s family. The Motion states that a preliminary injunction will not unduly

  harm Defendants or cause them damages. The Motion states that to permit Defendant’s conduct

  to continue will likely cause immediate and continuing irreparable harm to Plaintiff. Specifically,



                                                     18

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 18 of 40 PageID #: 680
  Plaintiff requests “that a preliminary injunction issue against the Defendants barring them from

  making any public comments about this litigation, the Plaintiff, his business Legends Brass, ORNL

  Federal Credit Union, Pickett Brass, Pickett-Blackburn Brass, First Baptist Church of Lenoir City,

  or any members of the Plaintiff’s family.” [Id. at 3]. Plaintiff states that he is prepared to post a

  cash bond as required by Rule 65(c) and suggests a bond in the amount of $250. In support of his

  Motion, Plaintiff filed his Affidavit [Doc. 36-1].

         Plaintiff also filed a Supplement to Motion for Preliminary Injunction [Doc. 39], stating

  that Defendant has continued posting about Plaintiff in an unrelenting fashion. Plaintiff states that

  Defendant refers to him as the “ORNL Federal Credit Union Vice President.” Plaintiff states that

  ORNL is not involved in this dispute. Plaintiff states that Defendant is also publishing the

  telephone numbers of Plaintiff, ORNL, and the Church and inciting readers of his social media

  posts to call and harass Plaintiff, ORNL, and the Church. Plaintiff states that such conduct will

  cause him irreparable harm. In support of his request, Plaintiff filed another Affidavit. [Doc. 39-

  1]. In addition, he included a proposed order, stating as follows:

                 Accordingly, it is, therefore ORDERED, ADJUDGED AND
                 DECREED that the Defendants, jointly and severally, are hereby
                 enjoined and restrained from making any further public statements
                 or comments, including without limitation to social media,
                 newspapers, newsletters, magazines or any type of periodical,
                 whether print based or internet based regarding the Plaintiff, his
                 employer, ORNL Federal Credit Union, First Baptist Church of
                 Lenoir City, or Legends Brass. The Defendants are further enjoined
                 and restrained from requesting that any third persons or parties
                 repeat, author or proliferate any such information or comments on
                 behalf of the Defendants with respect to Plaintiff, ORNL Federal
                 Credit Union, First Baptist Church of Lenoir City, or Legends Brass.
                 The Defendants shall not request, suggest or incite any third persons
                 or parties to call, email, direct mail or make any other contact with
                 the Plaintiff, ORNL Federal Credit Union, First Baptist Church of
                 Lenoir City, or Legends Brass regarding any matter relating to the
                 dispute which is the subject of this litigation. Unless otherwise



                                                   19

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 19 of 40 PageID #: 681
                 modified or amended by Order of this Court, this preliminary
                 injunction shall continue until the trial of this case.

  [Doc. 39-2 at 2–3].

         In response to the above filings, Defendant filed a Motion of Con[t]esting Preliminary

  Injunction [Doc. 42]. Defendant states that he will provide irrefutable evidence that Plaintiff has

  lied about him. Defendant denies that he has engaged in a pattern of libelous and slanderous

  activities. Defendant claims that Plaintiff is not entitled to recover damages and that Defendant

  should recover damages due to the many libelous statements that Plaintiff made on social media

  about Defendant. Defendant states that he has evidence that Plaintiff is a liar and that Plaintiff has

  been dishonest on social media and in his filings with the Court. Defendant argues that Plaintiff

  is attempting to limit his First Amendment right to free speech. Further, Defendant argues that

  Plaintiff attempted to harm him by announcing on social media that Plaintiff intended to make a

  “Howdy Ho” mouthpiece. Defendant claims that he told the truth about Plaintiff. In addition,

  Defendant claims that Plaintiff wrote on Plaintiff’s website that the Outlaw was co-designed by

  Defendant.

         Further, Defendant states that Plaintiff regularly publishes his home address online and that

  Plaintiff has a history of posting his home telephone number. Defendant maintains that Plaintiff

  is lying when he denies that the Outlaw was not co-designed by Defendant. Defendant requests

  that the Court deny the preliminary injunction. The Court notes that Defendant submitted several

  documents with his Motion. [Doc. 42-1 at 1–22].

         Plaintiff responds [Doc. 48] that while Defendant claims he can make the alleged

  defamatory statements under the guise of free speech, Plaintiff is not a public figure or public

  official. Plaintiff argues that Defendant makes evidentiary statements in his Response that are

  irrelevant for purpose of the instant Motions and should be disregarded under Rules 401 and 403

                                                   20

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 20 of 40 PageID #: 682
  of the Federal Rules of Evidence. In addition, Plaintiff asserts that the pages Defendant attached

  to the Motion [Doc. 42-1 at 1-22] lack a proper foundation, and therefore, are inadmissible under

  Rule 802. Plaintiff requests that the Court overrule Defendant’s Motion and that the Court strike

  [Doc. 42-1]. 22

         In Plaintiff’s supplemental post-hearing brief [Doc. 62], he asserts that Defendant’s

  statements concerning Plaintiff being a “dishonest Christian,” a “thief,” and a “liar” are defamatory

  on their face and can only be reasonably understood in a defamatory sense. He further maintains

  that a preliminary injunction will “save him from further irreparable injury,” with respect to his

  employment as a financial officer as well as his position of leadership at his church. [Id. at 9].

  Plaintiff argues that the issuance of a preliminary injunction would not cause substantial harm to

  others, but rather would prevent harm to third parties such as ORNL and the Church. Plaintiff’s

  states that the public interest would be served in preventing Defendant from continuing to damage

  Plaintiff’s reputation. [Id. at 10]. Finally, Plaintiff argues that the Court’s granting of pauper

  status to Defendant indicates that economic damages would be insufficient to compensate Plaintiff

  for his losses. [Id. at 10–11].




         22
            The Federal Rules of Evidence do not apply at preliminary injunction hearings generally.
  Damon’s Restaurants, Inc. v. Eileen K Inc., 461 F. Supp. 2d 607, 620 (S.D. Ohio 2006) (noting
  that while the Sixth Circuit has not explicitly stated whether hearsay evidence may be considered
  in the context of a preliminary injunction hearing, other district courts within this circuit as well
  as other circuit courts have considered such evidence) (internal citations omitted); see, e.g.,
  Fidelity Brokerage Servs. LLC v. Clemens, No. 2:13-CV-239, 2013 WL 5936671, at *5 (E.D.
  Tenn. Nov. 4, 2013) (“Generally speaking, district courts within this circuit have not required
  stringent adherence to rules of evidence when reviewing petitions for injunctive relief[.]”) (internal
  citations omitted)). Accordingly, the Court declines to strike [Doc. 42-1].


                                                   21

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 21 of 40 PageID #: 683
         Turning to Defendant’s post-hearing brief [Doc. 63], the Court notes at the outset that

  Defendant’s brief [Doc. 63] is fifty-two (52) pages 23 in length consisting of the following: [Id. at

  pp. 1–23] argument; [Id. at pp. 24–27] purported case law citations; [Id. at pp. 29–40] Exhibit A

  containing further argument; [Id. at pp. 41–50] additional exhibits labeled A–G depicting

  purported captured images from legendsbrass.com, various email exchanges with Plaintiff,

  postings from drumcorpsplanet.com, an image from yahoo mail, and several images from

  trumpetofthelord.com; and [Id. at p. 51] a “Notice to Dismiss Case” requesting the Court to dismiss

  the case and award Defendant $5,344.75 in legal fees. Local Rule 7.1 limits briefs to 25 pages,

  absent court permission to file a longer brief based upon a showing of good cause. Here, Defendant

  failed to request the Court’s permission to exceed the 25-page limitation; however, Plaintiff did

  not file a Motion to Strike, 24 and in reviewing the entire filing, the Court found that Defendant

  restated the same arguments several times over.

         “[A] district court has broad discretion to manage its docket,” including by striking a filing

  before the Court not in accordance with the Local Rules. ACLU of Kentucky v. McCreary Cty.,

  607 F.3d 439, 451 (6th Cir. 2010) (holding that “based on the district court’s power to manage its

  own docket, the court had ample discretion to strike Defendants’ late renewed motion for

  summary judgment”); see also Martinez v. United States, 865 F.3d 842, 844 (6th Cir. 2017)

  (affirming district court’s order striking memorandum exceeding the 20-page limit set forth

  in local rule). Under this broad discretion, the Court has considered the initial twenty-three pages



         23
           There are several blank and partially blank pages interspersed among the 52 total pages
  of Defendant’s post-hearing brief.
         24
             Plaintiff filed a response to Defendant’s post-hearing brief, titled “Response to Motion
  to Dismiss Case” [Doc. 64], discussed more fully herein, requesting that to the extent Defendant’s
  request is construed as a Motion to Dismiss or Motion for Summary Judgment, it be stricken, or
  in the alternative that Plaintiff be permitted to file complete response once the Stay Order is lifted.
                                                    22

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 22 of 40 PageID #: 684
  of Defendant’s filing and parsed the portions it deems relevant to resolution of the instant motion,

  while also reviewing the remaining portions of Defendant’s brief after which he exceeded the

  allowable page limit. The Court reminds Defendant that although he is proceeding pro se, he

  remains obligated to comply with both the Local Rules and the Federal Rules of Civil Procedure.

  See Clapper v. Clark Dev., Inc., No. 14-3500, 2015 WL 13688415, at *3 (6th Cir. Apr. 29, 2015)

  (“Pro se litigants must comply with the procedural rules that govern civil cases.”); Whitfield v.

  Snyder, 263 F. App’x 518, 521 (7th Cir. 2008) (“Although district courts may liberally construe

  the federal and local rules for pro se litigants, even pro se litigants are obligated to follow these

  rules.”). Therefore, Defendant is directed to the applicable page limits set forth in the Local Rules,

  and instructed that the Court will not consider any future filings that do not comply with the Local

  Rules to the extent they exceed the applicable page limit. See, e.g., McCoy v. SC Tiger Manor,

  LLC, No. CV 19-723-JWD-SDJ, 2020 WL 5549153, at *5 (M.D. La. Sept. 16, 2020) (“In

  the future, pleadings that do not adhere to the page limits set forth in the Local Rules, or for which

  leave of Court to exceed those limits has not been granted, will not be allowed.”); Humphrey v.

  Rav Investigative & Sec. Servs. Ltd., 169 F. Supp. 3d 489, 492 (S.D.N.Y. 2016)

  (noting pro se plaintiff’s failure to comply with page limitation requirements and stating that

  “[a]ny future submissions exceeding the page-limit requirements will be rejected.”). 25




         25
            Prior to filing his post-hearing brief [Doc. 63], Defendant sent an email to chambers on
  September 5, 2020, wherein he attempted to provide a Google Drive link to certain documents.
  The Court will not consider Defendant’s email for any purpose because the transmission of an
  email to chambers is not an appropriate filing procedure. Defendant has demonstrated through
  previous filings that he is fully capable of using the Court’s Case Management/Electronic Case
  Filing (CM/ECF) system, and therefore, the Court ADMONISHES Defendant that he is only to
  use CM/ECF for future filings, unless he demonstrates good cause to file and serve documents
  manually with the Clerk’s Office.

                                                   23

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 23 of 40 PageID #: 685
         Defendant argues in his post-hearing brief that he has not lied about, slandered, or defamed

  Plaintiff and that Plaintiff’s Motion seeks to “deny the Defendant his first amendment rights to

  free speech.” [Doc. 63 at 1]. Defendant asks that Plaintiff’s request for a preliminary injunction

  banning him from contacting the Church and ORNL be denied because Plaintiff is engaging in

  similar conduct in interfering with Defendant’s counseling business and church relations. [Id. at

  6]. Further, Defendant asserts that the request should be denied and that “[t]his case should be

  dropped immediately for being unmitigated unfounded harassment of the defendant” because

  Plaintiff admitted that he lied about who designed the Outlaw. [Id.]. Defendant maintains that “a

  gag order … would unfairly stop the defendant from being able to openly and honestly go the press

  and tell the people of Tennessee and Georgia the truth about who designed the OUTLAW trumpet

  mouthpiece.” [Id. at 21–22]. Defendant asks for the Court to consider Plaintiff’s request in four

  applicable areas: 1) whether Defendant may speak to Plaintiff’s employer; 2) whether Defendant

  may speak with the Church, including Reverend Huff; 3) whether Defendant may speak with the

  press; and 4) whether Defendant may continue to be allowed to speak about this case on the

  Internet and other various social media outlets. [Id. at 21]. 26

           Lastly, Defendant asserts that he was harmed by Plaintiff’s libel and seeks $5,344.75 in

  damages for fees charged by his former attorney, Jeffrey Sliz [Id. at 38], and he asks for summary

  judgment to be entered against Plaintiff, asserting that he has “disproved” the necessary elements.

  [Id. at 40]. However, this case is currently stayed pending resolution of Plaintiff’s instant Motion



         26
            With respect to Defendant’s request for clarification, such a request is more appropriately
  addressed after the final adjudication in this case. Additionally, Defendant requests for the Court
  to order the United States Marshals Service to arrest certain individuals who threatened to shoot
  him. [Id. at 22]. However, “a private citizen lacks a judicially cognizable interest in the
  prosecution or nonprosecution of another.” Jackson v. Hardin Cty. Drug Task Force DEA, No.
  3:18CV-P88-CRS, 2018 WL 1613782, at *3 (W.D. Ky. Apr. 3, 2018) (quoting Linda R. S. v.
  Richard D., 410 U.S. 614, 619 (1973)).
                                                    24

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 24 of 40 PageID #: 686
  for Preliminary Injunction [Doc. 38], and the Court finds that in addition to the above-requested

  relief being inappropriate at this stage of the case, Defendant has failed to demonstrate any

  entitlement to monetary damages or summary judgment against Plaintiff at this time.

         As previously noted, Plaintiff filed a response to Defendant’s post-hearing brief limited to

  addressing Defendant’s request that the case be dismissed. [See infra footnote twenty-four]. The

  Court has admonished Defendant that he must comply with the procedural rules that govern civil

  cases, and accordingly, the Court RECOMMENDS that [Doc. 63 at 51] be STRICKEN as an

  improperly filed motion.

  IV.    ANALYSIS

         Before turning to the merits of the present matter, the Court must address Defendant’s

  behavior during the July 24 hearing. 27 During court proceedings, the Court expects a certain

  decorum from the parties. In fact, Local Rule 83.3 mandates certain behaviors. During the July

  24 hearing, Defendant’s behavior was inappropriate and unacceptable. For instance, Defendant

  began the July 24 hearing by directing inappropriate questions to the undersigned. Further,

  Defendant objected to testimony several times by yelling, “Objection, bullshi*t,” and he often

  interrupted testimony by making arguments, calling Plaintiff a liar, and stating that “this” was a

  waste of his time. The Court had to take several recesses in order for Defendant to regain his

  composure and ultimately had to continue the hearing given that the interruptions took more time

  than the Court had allotted for the hearing.

          Further, not only was Defendant’s behavior unacceptable, he was also not respectful. At

  one point, it appeared that he left the room during Plaintiff’s testimony. Later, he was seen eating



         27
            The Court notes that while Defendant continued to ask improper questions of his
  witnesses, despite the Court’s repeated instructions not to do so, Defendant’s behavior during the
  August 13 was an improvement from the July 24 hearing.
                                                  25

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 25 of 40 PageID #: 687
  a popsicle during the hearing. The Court notes that, at the request of Defendant, the Court changed

  the hearing from an in-person hearing to a hearing via video conferencing. During hearings via

  video conferencing, the Court expects the parties to behave as though they are present in the

  courtroom. Defendant did not meet the Court’s expectations during the July 24 hearing. While

  the undersigned understands that lawsuits can bring about strong emotions, this is not an excuse

  for Defendant’s behavior during court proceedings. The Court hereby ADMONISHES Defendant

  that future conduct of this magnitude may lead the Court to find him in contempt.

         The Court will now turn to the merits of Plaintiff’s Motions. As stated above, Plaintiff

  moves pursuant to Rule 65 for a preliminary injunction against Defendant, barring him from

  making any public comments about this litigation, Plaintiff, Legends Brass, ORNL, Pickett Brass,

  Pickett-Blackburn Brass, the Church, or any other members of Plaintiff’s family. Plaintiff

  contends that a preliminary injunction is justified because of the need to protect his business and

  reputation as well as “innocent third parties such as ORNL and the Church.” [Doc. 62 at 10].

  While acknowledging Defendant’s assertion of his First Amendment right, Plaintiff maintains that

  the defamatory statements published by Defendant are not mere opinions over a business dispute

  concerning the Outlaw mouthpiece, but libel per se in that the words are defamatory on their face.

  In Plaintiff’s Supplemental Motion, he includes a proposed order, adding that Defendant be

  “enjoined and restrained from requesting that any third persons or parties repeat, author, or

  proliferate any such information or comments on behalf of the Defendants with respect to Plaintiff,

  ORNL Federal Credit Union, First Baptist Church of Lenoir City, or Legends Brass.” [Doc. 39-2

  at 2]. In addition, the proposed order adds the following language, “The Defendants shall not

  request, suggest or incite any third persons or parties to call, email, direct mail or make any other

  contact with the Plaintiff, ORNL Federal Credit Union, First Baptist Church of Lenoir City, or



                                                   26

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 26 of 40 PageID #: 688
  Legends Brass regarding any matter relating to the dispute which is the subject of this litigation.”

  [Id.].

             The Court will first address the standard of review with respect to a request for a

  preliminary injunction and then turn to the facts in this case.

             A.     Standard of Review

             Courts have explained that “[a] preliminary injunction ‘is an extraordinary remedy never

  awarded as a matter of right.” Thompson v. Hayes, 748 F. Supp. 2d 824, 830 (E.D. Tenn. 2010)

  (quoting Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 129 (2008) (other citations

  omitted)). A preliminary injunction “should be granted only if the movant carries his or her burden

  of proving that the circumstances clearly demand it.” Id. (quoting Overstreet v. Lexington–Fayette

  Urban County Gov’t, 305 F.3d 566, 573 (6th Cir. 2002) (other citation omitted)). In determining

  whether a request for a preliminary injunction should be granted, the Court considers the following

  factors:

                        (1) whether the movant would suffer irreparable harm
                        without the injunction; (2) whether issuance of the
                        injunction would cause substantial harm to others; (3)
                        whether the public interest would be served by the
                        issuance of the injunction; and (4) whether the movant
                        has demonstrated a strong likelihood of success on the
                        merits as to each claim.

  Id. (citing Overstreet, 305 F.3d at 573). “No single factor is dispositive, but a finding that there is

  no likelihood of irreparable harm or no likelihood of success on the merits is often fatal.” Id.

  (internal citations omitted).

             In the present matter, Plaintiff has requested that the Court issue a preliminary injunction

  preventing Defendant from making certain statements, which implicates the First Amendment.

  Because the Court must consider the rights under the First Amendment, “the factors for granting


                                                     27

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 27 of 40 PageID #: 689
  a preliminary injunction essentially collapse into a determination of whether restrictions on First

  Amendment rights are justified to protect competing constitutional rights.” Id. at 381 (quoting

  Cnty. Sec. Agency v. The Ohio Dep’t of Com., 296 F.3d 477, 485 (6th Cir. 2002)). As the Sixth

  Circuit has explained, when considering a preliminary injunction “[i]n a case of a prior restraint

  on pure speech, the hurdle is substantially higher: a publication must threaten an interest more

  fundamental that the First Amendment itself.” Cnty. Sec. Agency, 296 F.3d at 485 (quoting Procter

  & Gamble Co. v. Bankers Trust Co., 78 F.3d 219, 226–27 (6th Cir. 1996)). Further, the Sixth

  Circuit has explained that in such cases “the standard of review is different.” Id. (quoting Procter

  & Gamble Co., 78 F.3d at 227).

         “‘Any system of prior restraints of expression [bears] a heavy presumption against its

  constitutional validity,’ and a party who seeks to have such a restraint upheld ‘thus carries a heavy

  burden of showing justification for the imposition of such a restraint.’” Id. (quoting New York

  Times Co. v. United States, 403 U.S. 713, 714, (1971) (per curiam) (citations omitted)). “A prior

  restraint is permissible if the restrained speech poses ‘a grave threat to a critical government

  interest or to a constitutional right.’” Id. (quoting Procter & Gamble, 78 F.3d at 225, 227).

         Guided by the foregoing, the Court now turns to the present matter.

         B.      Findings

         Plaintiff seeks a preliminary injunction to enjoin Defendant from “making any public

   comments about this litigation, the Plaintiff, his business Legends Brass, ORNL Federal Credit

   Union, Pickett Brass, Pickett-Blackburn Brass, First Baptist Church of Lenoir City, or any

   members of the Plaintiff’s family.” [Doc. 36 at 3]. Plaintiff argues Defendant’s “relentless

   campaign of defamation” has harmed his reputation and his business interests. [Doc. 62 at 9].

   Plaintiff also claims that the injunction will prevent harm to nonparties ORNL and the Church.



                                                   28

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 28 of 40 PageID #: 690
   Plaintiff asserts that Defendant’s statements are defamatory per se and encourages the Court to

   adopt what he refers to as a “modern approach” allowing an injunction against false speech. [Id.

   at 11].

             While recognizing that a “modern rule” has developed carving out “a narrow and limited

  injunction” as an exception to the long-standing, traditional rule that “equity does not enjoin a

  libel or slander and that the only remedy for defamation is an action for damages,” the Court finds

  that such modern rule does not apply in this instance. Plaintiff’s reliance on Lothschuetz v.

  Carpenter, 893 F.2d 1200 (6th Cir. 1990) and Loden v. Schmidt, No. M2014-1284-COA-R3-CV,

  2015 WL 1881240 (Tenn. Ct. App. Apr. 24, 2015) in support of his request for a preliminary

  injunction is misplaced, because neither Lothschuetz nor Loden addressed the issue of whether a

  preliminary injunction should issue, but rather whether a permanent injunction should issue after

  false speech had been determined.

             In Lothschuetz, the plaintiffs filed a defamation and malicious prosecution action against

  the defendants. 898 F.2d at 1203. After the repeated failure of defendants to respond to discovery

  requests, the trial court eventually entered a default judgment against the defendants on the issue

  of liability. Id. at 1204. The default resulted in the allegations of false and defamatory statements

  being admitted as if a trial on the merits had been conducted. Id. While the trial court refused to

  grant the plaintiff’s request for a permanent injunction preventing the defendants from continuing

  their defamatory statements, concluding that such an injunction was an impermissible prior

  restraint on speech, the United States Court of Appeals for the Sixth Circuit reversed. The Sixth

  Circuit found that because of the defendants’ continuing defamation of the plaintiffs, a permanent

  injunction preventing the defendants from making “statements which have been found in this and

  prior proceedings to be false and libelous” was appropriate. Id. at 1208–09 (Wellford, J., majority



                                                    29

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 29 of 40 PageID #: 691
  opinion as to injunctive relief, concurring in part and dissenting in part); see also Renoir-Large v.

  Lane, No. 2:11-CV-0023, 2011 WL 3667424, at *3 (S.D. Ohio July 20, 2011), report and

  recommendation adopted by, 2011 WL 3678177 (S.D. Ohio Aug. 22, 2011) (“While the United

  States Court of Appeals for the Sixth Circuit has authorized a limited injunction prohibiting an

  individual ‘from continuing and reiterating the same libelous and defamatory’ statements in

  accordance with a more modern rule, that Court specifically ‘limit[ed] the application of such

  injunction to the statements which have been found in . . . proceedings to be false and libelous.’”)

  (internal citations from Lothschuetz omitted).

         Similarly, in Loden, the trial court entered a default judgment against the defendant due to

  his repeated discovery violations. The entry of the default judgment resulted in an adjudication

  that the defendant made repeated false and defamatory statements as if a trial on the merits had

  been conducted. Therefore, the court concluded that the requirement that an injunction be entered

  only after a determination that the speech is, in fact, false had been met, and “as such, the prior

  restraint on Mr. Schmidt’s speech is not impermissible.” Loden, 2015 WL 1881240 at *9.

         It is clear that where this “modern rule” has been followed, there has been an adjudication

  of the merits before a permanent injunction has issued, and the judge or jury has made a final

  determination that the statements to be enjoined are false and libelous. See, e.g., Williams v. Rigg,

  458 F. Supp. 3d 468, 478 (S.D. W. Va. 2020) (“Thus, the majority rule first requires a finding on

  the merits that such speech is unprotected before an injunction can be issued enjoining further

  speech. Otherwise, the injunction runs afoul of the First Amendment and constitutes a prior

  restraint on what might otherwise be lawful speech.”); Goodson v. Republican State Leadership

  Comm. – Judicial Fairness Initiative, No. 4:18-CV-791-BSM, 2018 WL 643082, at *3 (E.D. Ark.

  Nov. 1, 2018) (“It appears wholly unprecedented, however, for a federal court to enter a



                                                   30

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 30 of 40 PageID #: 692
  preliminary injunction in a defamation case.           In those defamation cases upholding the

  constitutionality of restraints on future speech, the injunctions were entered after the claims were

  adjudicated on the merits, and the injunctions were limited to the speech that was actually found

  to be defamatory by the fact-finder.”) (citing Lothschuetz, 898 F.2d at 1208–09 (Wellford, J., for

  the court in part)).

            “In essence, Plaintiff seeks to bar further speech before a final adjudication on the merits

  concludes that the speech is unprotected.” See Williams, 458 F. Supp. 3d at 480. In Williams, the

  Southern District of West Virginia addressed an analogous motion for a preliminary injunction

  brought by a military veteran (Williams), who had received a Congressional Medal of Honor,

  against the author (Rigg) with whom he allegedly collaborated with to write his biography, seeking

  to enjoin the defendant from selling the book. Although the plaintiff in Williams was a public

  figure, thus necessitating a different standard for defamation, the Southern District of West

  Virginia stated that “ruling on this preliminary injunction request would require this Court to pass

  judgment on the falsity of Rigg’s speech and the potential damage this speech may cause to

  Williams’ reputation,” and found that the “requested relief constitutes a direct encroachment upon

  the rights and guarantees embodies in the First Amendment of the United States Constitution.” Id.

  at 480.

            Here, even if the Court were to ultimately apply the modern rule permitting injunctions

  against defamation, Plaintiff has failed to establish that he is entitled to a preliminary injunction.

  First, at this stage of the proceedings, there has not been a final determination that any statements

  made by Defendant are false and defamatory, and the Court declines to make such a finding at this

  time. See Am. Univ. of Antigua Coll. of Med. v. Woodward, No. CIV. 10-10978, 2010 WL

  5185075, at *3 (E.D. Mich. Dec. 16, 2010) (“Where this ‘modern rule’ has been followed, there



                                                    31

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 31 of 40 PageID #: 693
  has been a full adjudication of the merits before an injunction has issued and the judge or jury has

  made a final determination that the statements to be enjoined are false and libelous.”). Similar to

  Williams, “the harm Plaintiff seeks to prevent with this injunction is based entirely on defamation,

  libel, and reputation–based damages. Thus, granting a preliminary injunction on this basis would

  require this Court to evaluate [Defendant’s] speech and, at a minimum, pass judgment on the truth

  or falsity of that speech and its potential for harm.” 458 F. Supp. 3d at 479.

         Second, even if this Court later determines after such adjudication that an injunction is

  appropriate, Plaintiffs’ requested relief is overly broad, extending well beyond the allegedly

  defamatory statements posted by Defendant. Plaintiff seeks to prohibit Defendant, as well as any

  third-parties acting on Defendant’s behalf, from making any public statements regarding Plaintiff,

  his employer, the Church, or Legends Brass. Any injunction that may issue would have to be

  limited in scope to the statements found to be false and libelous. Renoir-Large v. Lane, No. 2:11-

  CV-0023, 2011 WL 3667424, at *4 (S.D. Ohio July 20, 2011), report and recommendation

  adopted by, 2011 WL 3678177 (S.D. Ohio Aug. 22, 2011). Accordingly, even assuming that

  Plaintiff could demonstrate a likelihood of success with respect to his claims and that the other

  applicable factors favor Plaintiff, the issuance of an injunction—at least prior to a full adjudication

  of the merits—is not an appropriate form of relief at this juncture.

         In support of Plaintiff’s showing that he is likely to succeed on the merits of his claim,

  Plaintiff asserts that Defendant’s statements “calling Plaintiff a crook, a thief and a dishonest

  Christian should be considered by the Court as libel per se in that the words are defamatory on

  their face.” [Doc. 62 at 10]. Libel per se as distinguished from libel per quod used to be relevant

  under Tennessee law mainly when it came to pleading for damages. Historically, defamations

  were classified as either actionable per se or per quod. Any libel that was defamatory on its face,



                                                    32

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 32 of 40 PageID #: 694
  i.e., apparent from the words themselves, was deemed actionable per se, and actual injury was

  conclusively presumed. On the other hand, any libel that was defamatory only in light of certain

  extrinsic facts was considered actionable per quod, and special damages were required to be pled

  and proved. Memphis Pub. Co. v. Nichols, 569 S.W.2d 412, 418–19 (Tenn. 1978). This distinction

  became meaningless following the United States Supreme Court’s decision in Gertz v. Robert

  Welch, Inc., 418 U.S. 323 (1974), which held that presumed damages were no longer permissible.

  Now, “[i]n libel actions, the burden of proof rests upon the plaintiff to show defamation and prove

  damages. He need not show, however, that the statement is false. There is a legal presumption of

  falsity which the defendant may rebut by proving truth as a defense.” Id. at 420.

         Here, Plaintiff sets out three allegedly defamatory statements made by Defendant, i.e.,

  calling Plaintiff a crook, a thief and a dishonest Christian.” 28 In order to be actionable, Defendant’s

  statements “must involve fact and not a matter of simple opinion.” Seaton v. TripAdvisor, LLC,

  No. 3:11-CV-549, 2012 WL 3637394, at *4 (E.D. Tenn. Aug. 22, 2012), aff’d, 728 F.3d 592 (6th

  Cir. 2013) (internal citations omitted); see also Milkovich v. Lorain Journal Co., 497 U.S. 1, 20

  (1990). “[S]tatements of pure opinion, hyperbole, or rhetorical exaggeration will receive First

  Amendment protection.” Ogle v. Hocker, 279 F. App’x 391, 397 (6th Cir. 2008) (citing Jolliff v.

  N.L.R.B., 513 F.3d 600, 610 (6th Cir. 2008)). The Sixth Circuit has fashioned a framework for

  ascertaining whether a defamatory meaning can be gleaned from allegedly defamatory statements

  using a multi-factor test:

              (1) The common usage or meaning of the allegedly defamatory words
                  themselves, whether they are commonly understood to be loose, figurative,
                  or hyperbolic words;



         28
             During the hearing, Plaintiff testified that Defendant called him a criminal [Doc. 59 at
  32]; however, on cross examination, Plaintiff acknowledged that Defendant had never called
  Plaintiff a “criminal,” but stated, “crooked and dishonest, [] implies criminal.” Id. at 63.
                                                    33

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 33 of 40 PageID #: 695
             (2) The degree to which the statements are verifiable, whether the statement is
                 objectively capable of proof or disproof;

             (3) The immediate context in which the statement occurs; and

             (4) The broader social context into which the statement fits.

  Ogle, 279 F. App’x at 397. It will be up to the trier of fact to weigh these factors together and

  determine whether to attribute a defamatory meaning to Defendant’s statements. While Plaintiff

  could ultimately prevail on his claims, on the record currently before the Court, Plaintiff has not

  satisfied the first prong of the preliminary injunction test in making a clear showing that he is likely

  to succeed at trial.

          The Sixth Circuit has stated that “in the First Amendment context, the other factors

  [involved in analyzing a request for a preliminary injunction] are essentially encompassed by the

  analysis of the movant’s likelihood of success on the merits.” Am. Freedom Def. Initiative v.

  Suburban Mobility Auth. for Reg’l Transp., 698 F.3d 885, 890 (6th Cir. 2012); see, e.g., His

  Healing Hands Church v. Lansing Hous. Comm’n, 160 F. Supp. 3d 1014, 1018 (W.D. Mich. 2016).

  However, the Court will also briefly address the remaining factors as argued by the parties.

          With respect to the second prong of the preliminary injunction test, Plaintiff has also failed

  to show a likelihood of suffering irreparable harm and inadequacy of legal remedies. Plaintiff

  asserts that damage to his professional reputation as the ORNL Senior Vice President Chief

  Lending Officer and as a deacon and trustee at the Church might afford a basis for a finding of

  irreparable injury. At the hearing Plaintiff testified that he felt Defendant’s statements could

  impact his career in that if he wanted to advance in his career, the next step in would be as chief

  lending officer, and “the minute the HR Department Google search me, that’s all they would see

  is all this defamation.” [Doc. 59 at 42]. Further, Ms. Pettus testified in general terms that

  Defendant’s contacts with ORNL concerning Plaintiff have “not been good” for Plaintiff. [Id. at

                                                    34

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 34 of 40 PageID #: 696
  16–17]. Regarding his role of deacon and trustee at the Church, Plaintiff testified that “obviously

  those are two positions that you can’t have this kind of person as Mr. Schmidt’s claiming of me in

  those roles.” [Id. at 42].

  To constitute irreparable harm, an injury must be certain, great, and actual. Lucero v. Detroit Pub.

  Sch., 160 F. Supp. 2d 767, 801 (E.D. Mich. 2001) (citing Wisconsin Gas Co. v. FERC, 758 F.2d

  669, 674 (D.C. Cir. 1985)). While Plaintiff contends that Defendant’s statements are injurious to

  his reputation, “a mere possibility of irreparable harm is insufficient to justify the drastic remedy

  of a preliminary injunction.” Lucero, 160 F. Supp. 2d at 801 (quoting Borey v. Nat’l Union Fire

  Ins., 934 F.2d 30, 34 (2d Cir. 1991)); see also Regan v. Vinick & Young, 862 F.2d 896, 902 (1st

  Cir. 1988) (“Speculation or unsubstantiated fears about what may happen in the future cannot

  provide the basis for a preliminary injunction”). While Plaintiff speculates as to the perceived

  damage to his reputation and the possible impact Defendant’s statements might have on his career

  and his position at the Church, he presented no evidence that the alleged harms are likely to

  materialize. Pettus’s general statement that Defendant’s contacts with ORNL have not been good

  for Plaintiff falls short of demonstrating any specific negative impact on Plaintiff’s career.

  Moreover, Plaintiff presented no evidence that he will likely be subjected to any negative action

  by the Church in the absence of an injunction. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S.

  7, 22 (2008) (holding that a party seeking injunctive relief must show more than a “possibility” of

  irreparable harm; rather it must show that irreparable injury “is likely in the absence of an

  injunction”); see, e.g., Lieberman v. Husted, 900 F. Supp. 2d 767, 782 (S.D. Ohio 2012) (“While

  both Plaintiffs speculated as to the possible impact their removal might have on their careers, their

  families, and their reputations, they presented no evidence that the alleged harms were likely to

  actually materialize.”) (emphasis in original).



                                                    35

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 35 of 40 PageID #: 697
           In addition to reputational harm, Plaintiff alleges that Defendant’s actions have caused him

  economic losses, as Plaintiff testified that his business underwent a dramatic decrease in

  mouthpiece sales. See [Doc. 59 at 42–43]. The Court acknowledges that injury to a movant’s

  reputation may not be fully compensable by money damages.                 See Doherty v. City of

  Maryville, No. 3:07–cv–157, 2009 WL 2823670, at *4 (E.D. Tenn. Aug. 28, 2009) (internal

  citations omitted).    Nevertheless, “[h]arm that is compensable through monetary damages

  generally will not justify a preliminary injunction.” King Pharm., Inc. v. Zymogenetics, Inc., No.

  2:09-CV-244, 2009 WL 4931238, at *4 (E.D. Tenn. Dec. 10, 2009) (citing Basicomputer Corp. v.

  Scott, 973 F.2d 507, 512 (6th Cir. 1992)). In the present case, Plaintiff suggests that Defendant’s

  in forma pauperis status 29 “likely means that an award of economic damages will not compensate

  Plaintiff for his loses [sic].” [Doc. 62 at 11]. “[A] risk that a wronged party will not be able to

  obtain the full measure of damages due to a defendant’s insolvency supports a finding that there

  is no other adequate remedy at law in the absence of injunctive relief.” Ethicon Endo-Surgery,

  Inc. v. Crescendo Techs., LLC, No. 1:07-CV-1016, 2009 WL 2707805, at *7 (S.D. Ohio Aug. 24,

  2009).

           However, “[w]hether the plaintiff will suffer irreparable harm where it is unable to collect

  money damages depends on the defendant’s resources and the potential magnitude of the damage

  award after trial.” Advocate Capital, Inc. v. Law Office of A. Clark Cone, P.A., No. 3:06-0847,

  2006 WL 3469576, at *4 (M.D. Tenn. Nov. 29, 2006) (quoting Monfardini v. Quinlan, No. 02 C

  4284, 2003 WL 21384642, at *3 (N.D. Ill. June 13, 2003)). At this point, Defendant’s resources

  in this case are not established. “Indigency does not mean insolvency . . . [and] a litigant need not




           29
            The Court granted Plaintiff’s application for leave to proceed in forma pauperis on July
  2, 2020. [Doc. 53].
                                                   36

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 36 of 40 PageID #: 698
  demonstrate absolute destitution to qualify for in forma pauperis status.” United States v. Panyard,

  No. 07-20037-2, 2009 WL 10679412, at *2 (E.D. Mich. June 23, 2009) (although addressing the

  appointment of an attorney pursuant to the Criminal Justice Act) (citing Lee v. McDonald’s Corp.,

  231 F.3d 456, 459 (8th Cir. 2000)) (additional internal citation omitted).

         In sum, Plaintiff’s claims do not provide a sufficient basis for a finding by the Court that

  Plaintiff would suffer irreparable damage or that he has no adequate remedy at law in the event

  the preliminary injunction is denied.

         The third factor to be considered is the substantial harm to others if a preliminary injunction

  were to issue. Plaintiff asserts that the issuance of the preliminary injunction will cause no harm

  to the public, but “rather it will protect third parties ORNL and Plaintiff’s Church from further

  harassment from [Defendant].” [Doc. 62 at 13]. However, the Court must also consider the

  potential harm to Defendant that would result from the requested preliminary injunction. Plaintiff

  acknowledges that Defendant is asserting his First Amendment rights regarding matters of free

  speech, but as previously discussed, Plaintiff argues that the defamatory statements are libel per

  se such that Defendant has no protectable legal interest in making the statements. The Court has

  explained its reasoning as to why the statements cannot be considered libel per se, and finds that

  Plaintiff seeks to bar further speech before a final adjudication on the merits determines that the

  speech is unprotected, which would impinge upon Defendant’s First Amendment rights. See Jones

  v. Metro Prop. Grp., LLC, No. 13-11977, 2014 WL 1305142, at *10 (E.D. Mich. Mar. 28, 2014)

  (“Moreover, notwithstanding the merits of the counter-claim, the alleged harm Counter–

  Defendant’s ‘communications have done and will do’ to MPG's ‘business interests and

  their reputations’ cannot override Counter–Defendants’ entitlement to the same right to free

  speech accorded to their opponent.”); Thompson v. Hayes, 748 F. Supp. 2d 824, 831 (E.D. Tenn.



                                                   37

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 37 of 40 PageID #: 699
  2010) (“As defendant correctly explains, plaintiffs’ proffered basis for the issuance of injunctive

  relief to prevent defendant from communicating with cabin owners is the alleged harm these

  communications have done and will do to plaintiffs’ business interests and their reputations. Such

  interests cannot override defendant’s First Amendment rights.”) (citing Org. for a Better Austin v.

  Keefe, 402 U.S. 415, 419–20 (1971)).

         Lastly, the Court must consider whether the public interest would be served if the Court

  were to grant the preliminary injunction. Plaintiff argues that the public interest is served in

  preventing Defendant from “continuing to damage the reputation of the Plaintiff and harming

  innocent third parties such as ORNL and the Church” [Doc. 62 at 10] in order to maintain the

  status quo until the case can be adjudicated. This general contention by Plaintiff impermissibly

  presumes that any statements made by Defendant are false and defamatory before a final

  determination that the speech is, in fact, false. In defamation cases, the public interest against

  imposing a prior restraint on speech that has not been found defamatory must be taken into account.

  Ward v. Triple Canopy, Inc., No. 8:17-CV-802–T–24-MAP, 2017 WL 3149431, at *5 (M.D. Fla.

  July 25, 2017) (recognizing “strong public interest against imposing a prior restraint on speech and

  issuing a . . . preliminary injunction as to speech that has not yet been found defamatory”); Walsh

  v. Enge, 154 F. Supp. 3d 1113, 1133 n.12 (D. Or. 2015) (“Some courts have been more willing to

  allow prospective restraints on speech in the context of private speakers threatening to continue to

  defame other private individuals . . . But even in a context more tolerant of restraints on speech,

  courts emphasize that silencing future speech is harmful.”) (collecting cases); Oliver v. Skinner,

  No. 4:09-CV-29, 2013 WL 667664, at *10 (S.D. Miss. Feb. 22, 2013) (“[T]he public interest is

  better served by a cautious approach to injunctive relief in defamation cases . . . because ‘prior

  restraints on speech and publication are the most serious and the least tolerable infringement on



                                                  38

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 38 of 40 PageID #: 700
  First Amendment rights[.]’”) (quoting Tory v. Cochran, 544 U.S. 734, 738 (2005)), aff’d, 552 F.

  App’x 357 (5th Cir. 2014).

         “[T]here is a public interest in protecting First Amendment rights.” Thompson v. Hayes,

  748 F. Supp. 2d 824, 833 (E.D. Tenn. 2010); see, e.g., McCarthy v. Fuller, 810 F.3d 456, 462–63

  (7th Cir. 2015) (“An injunction against speech harms not just the speakers but also the listeners

  . . . ‘[T]he First Amendment goes beyond protection of the press and the self-expression of

  individuals to prohibit government from limiting the stock of information from which members of

  the public may draw.’”) (quoting First National Bank of Boston v. Bellotti, 435 U.S. 765, 783

  (1978)). Therefore, because there is a public interest in protecting First Amendment rights, the

  Court finds that the public interest would not be served by the issuance of a preliminary injunction.

         Ultimately, Plaintiff has failed to demonstrate that Defendant’s speech “poses ‘a grave

  threat to a critical government interest or to a constitutional right,’” such that the imposition of a

  prior restraint on Defendant’s speech through a preliminary injunction is appropriate. Cnty. Sec.

  Agency v. The Ohio Dep’t of Com., 296 F.3d 477, 485 (6th Cir. 2002) (quoting Procter & Gamble

  Co. v. Bankers Trust Co., 78 F.3d 219, 226–27 (6th Cir. 1996)); see, e.g., Hill v. Petrotech Res.

  Corp., 325 S.W.3d 302, 311 (Ky. 2010) (“Thus, while the rule may temporarily delay relief for

  those ultimately found to be innocent victims of slander and libel, it prevents the unwarranted

  suppression of speech of those who are ultimately shown to have committed no defamation, and

  thereby protects important constitutional values.”). While the Court has previously detailed why

  a preliminary injunction would not be appropriate in this case, in the overall analysis of the

  preliminary injunction factors to be considered, the Court also finds that they militate against

  granting Plaintiff’s requested relief.




                                                   39

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 39 of 40 PageID #: 701
  V.     CONCLUSION

         Accordingly, for the reasons explained above, the Court RECOMMENDS 30                    that

  Plaintiffs’ Motions requesting a preliminary injunction [Docs. 36, 39] be DENIED. 31 The Court

  further recommends that the portion of Defendant’s post-hearing brief requesting that the case be

  dismissed [Doc. 63 at 51] be STRICKEN as an improperly filed motion. Finally, the Clerk’s

  Office is DIRECTED to correct the docket entry for [Doc. 42] to reflect that the filing is

  “Defendant’s Response to Plaintiff’s Motions for Preliminary Injunction.”

                                                Respectfully submitted,


                                                __________________________
                                                Debra C. Poplin
                                                United States Magistrate Judge




         30
             Any objections to this Report and Recommendation must be served and filed within
  fourteen (14) days after service of a copy of this recommended disposition on the objecting party.
  Fed. R. Civ. P. 72(b)(2). The document should be captioned “Objections to Magistrate Judge's
  Findings and Recommendations.” Such objections must conform to the requirements of Federal
  Rule of Civil Procedure 72(b). Failure to file objections within the time specified waives the right
  to appeal the District Court’s order. Thomas v. Arn, 474 U.S. 140, 153-54 (1985). “[T]he district
  court need not provide de novo review where objections [to the Report and Recommendation] are
  ‘[f]rivolous, conclusive or general.’” Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (quoting
  Nettles v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir.1982)). Only specific objections are reserved
  for appellate review. Smith v. Detroit Federation of Teachers, 829 F.2d 1370, 1373 (6th Cir.
  1987).
         31
            As noted in footnote 1 supra, Defendant’s Motion Con[t]esting Preliminary Injunction
  [Doc. 42] will be construed as a response to Plaintiffs’ Motions [Doc. 36, 39] and the Clerk’s
  Office will be directed to correct the docket entry for [Doc. 42].
                                                  40

Case 3:19-cv-00487-JPM-DCP Document 65 Filed 10/30/20 Page 40 of 40 PageID #: 702
